Webb, Judge.
Mickey McGuire appeals his conviction of various drug offenses, contending that the trial court erred in overruling his motion for a new trial upon the general grounds and the allegedly erroneous charge.
The verdict was amply supported by the evidence, the charge was in accordance with applicable statutes, the statutes are constitutional, there was no error, and the trial court did not err in refusing to grant a new trial. Code Ann. §§ 79A-829, 79A-1105; Lyle v. State, 131 Ga. App. 8, 11 (7) (205 SE2d 126); Woods v. State, 233 Ga. 347 (1) (211 SE2d 300).

Judgment affirmed.


Deen, P. J., and Quillian, J., concur.